DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed -11/28/2021.
Claims 1, 4-10 and 21-22 are pending. Claims 2-3 and 11-20 are cancelled. Claims 21-22 are new. Claim 1 is currently amended (incorporating limitations of cancelled claims 2 and 3).  Claims 1 and 21-22 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 11/28/2021, with respect to Claim Objections and 112/Prior Art Rejections, as indicated in line numbers 2-4 of the office action mailed 8/31/2021, have been fully considered and are persuasive.  The objections and rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1, 4-10 and 21-22 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter of claim 3 as previously indicated in line number 5 of the office action mailed on 8/31/2021.
Claims 4-10 are allowed as being dependent on allowed claim 1.
Regarding independent claim 21, Figures 1-2 and 6A-10 of Kim et al. (US 2019/0189593 A1, hereinafter “Kim”) disclose a substrate pressing module comprising: 

a weight member W1 (“first substrate”- ¶0023) provided on a partial area of the substrate W2 positioned on the support member 300; and 
a pressing unit 200/500 (collectively 200 “upper chuck”- ¶0026 and 500 “chuck controller”- ¶0037, which includes component 240) configured to apply a force to the weight member W1 (¶¶0028, 0036), 
wherein the pressing unit 200/500 comprises: 
a protrusion 240 (“push rod”- ¶0036) provided above the weight member W1 and protruding downwards to face the weight member W1; and 
a driving member 500 (“chuck controller”- ¶0037) configured to move the protrusion 240 or the support member 300 upwards and downwards between a spacing location and a pressing location (¶0037), 
wherein the spacing location is a location at which the protrusion 240 and the weight member W1 are spaced apart from each other in a vertical direction (see Figs. 1 and 6A-9), 
wherein the pressing location is a location at which a lower end of the protrusion 240 contacts with an upper surface of the weight member W1 such that the protrusion 240 applies a force to the upper surface of the weight member W1 (¶0036) (see Fig. 10), 
Kim does not expressly disclose wherein the substrate pressing module further comprises an adapter member located between the protrusion and the support member, and the adapter member supports the weight member on the substrate.
Thus, regarding independent claim 21, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the substrate pressing module further comprises an adapter member located between the protrusion and the support member, and the adapter member supports the weight member on the substrate”.
Regarding independent claim 22, Figures 1-2 and 6A-10 of Kim disclose a substrate pressing module comprising: 
a support member 300 (“lower chuck”- ¶0023) configured to support a substrate W2 (“second substrate”- ¶0023); 
a weight member W1 (“first substrate”- ¶0023) provided on a partial area of the substrate W2 positioned on the support member 300; and 
a pressing unit 200/500 (collectively 200 “upper chuck”- ¶0026 and 500 “chuck controller”- ¶0037, which includes component 240) configured to apply a force to the weight member W1 (¶¶0028, 0036), 
wherein the pressing unit 200/500 comprises: 
a protrusion 240 (“push rod”- ¶0036) provided above the weight member W1 and protruding downwards to face the weight member W1; and 
a driving member 500 (“chuck controller”- ¶0037) configured to move the protrusion 240 or the support member 300 upwards and downwards between a spacing location and a pressing location (¶0037), 

wherein the pressing location is a location at which a lower end of the protrusion 240 contacts with an upper surface of the weight member W1 such that the protrusion 240 applies a force to the upper surface of the weight member W1 (¶0036) (see Fig. 10), 
Kim does not expressly disclose wherein the protrusion is a spring plunger.
Thus, regarding independent claim 22, the claim is allowed, because the prior art of record including Kim, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the protrusion is a spring plunger”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895